United States Court of Appeals,

                               Eleventh Circuit.

                                 No. 94-4878.

 Beth Ann FARAGHER, Nancy Ewanchew, Plaintiffs-Appellants-Cross-
Appellees,

                                         v.

   CITY OF BOCA RATON, a political subdivision of the State of
Florida, Defendant-Appellee-Cross-Appellant,

             Bill Terry, David Silverman, Defendants-Appellees.

                                April 15, 1997.

                         As Amended April 28, 1997*.

Appeals from the United States District Court for the Southern
District of Florida.

Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges, and DYER**
and KRAVITCH***, Senior Circuit Judges.

       COX, Circuit Judge:

                                   I. Facts1

       Beth Ann Faragher worked as an ocean lifeguard for the City of

Boca        Raton,   Florida   (City),    in   the   Parks   and   Recreation

Department's Marine Safety Section.             The City employed Faragher


       *
      Judge Barkett's dissent, in which Chief Judge Hatchett and
Senior Circuit Judge Kravitch join, is amended. All other
opinions remain the same.
       **
      Senior U.S. Circuit Judge Dyer elected to participate in
this decision pursuant to 28 U.S.C. § 46(c).
       ***
       Senior U.S. Circuit Judge Kravitch was in regular active
service when this matter was originally submitted but has taken
senior status effective January 1, 1997. She elected to
participate in this decision pursuant to 28 U.S.C. § 46(c)(1996).

       1
      The facts are essentially drawn from the district court's
Finding of Fact.
intermittently from September 1985 until June 1990.             During these

five years, Bill Terry and David Silverman acted as supervisors of

the ocean lifeguards, Terry as Chief of the Marine Safety Section

and Silverman as a Marine Safety lieutenant and then captain.

Terry had the authority to supervise all aspects of the lifeguards'

work assignments;        to give oral reprimands and place reports of

disciplinary actions in personnel files;             and to interview and

select new lifeguards, subject to approval by higher management.

Silverman    supervised    the    lifeguards'    daily     duties,   including

designating    work   assignments      and   supervising    physical   fitness

routines.

     The Marine Safety Section was organized according to a clear

chain   of    command.       Lifeguards      reported    to   Marine   Safety

lieutenants, and above them to captains;            the captains reported

directly to the Chief of the Marine Safety Section, who was

directly     supervised    by    the   Recreation   Superintendent;       the

Recreation Superintendent reported to the Director of Parks and

Recreation, who reported to the City Manager.                 Lifeguards had

little contact with City officials. Marine Safety Headquarters was

at the beach—in a remote location, far away from City Hall.

     Marine Safety Chief Terry subjected Faragher and another

lifeguard, Nancy Ewanchew, to uninvited and offensive touching, and

lieutenant Silverman made offensive comments and gestures to both

Faragher and Ewanchew. In particular, Faragher testified that over

the course of her five years of employment Terry touched her

shoulders or waist on a number of occasions, patted her thigh once

in April 1990, and slapped her on the rear end.            Ewanchew testified
about two specific incidents where Terry touched her in a sexually

offensive       manner.        However,     neither      Faragher    nor    Ewanchew

complained to Parks and Recreation Department management about

Terry's and Silverman's conduct while they were employed with the

City or when they resigned.            They both did speak about Terry's and

Silverman's conduct with one of their supervisors, Marine Safety

lieutenant and Training Captain Robert Gordon.                    In fact, most of

the    female    lifeguards       complained     to   Gordon    about     Silverman's

language and conduct.          The lifeguards did not speak with Gordon on

a subordinate to superior basis;               they spoke with him as a friend

whom    they    held    in   high    repute.      Gordon    did   not     report    the

complaints to his supervisor, Terry, or to any other City official.

       Ewanchew resigned from her position with the City in April of

1989, saying that she was leaving because she had found a better

job.    Faragher resigned in June of 1990 to attend law school.                     In

April of 1990, Ewanchew wrote a letter to the City's Director of

Personnel complaining that she and other female lifeguards had been

sexually harassed by Terry and Silverman while she was employed by

the City. The City did not know about Terry's and Silverman's

conduct     until      receiving     Ewanchew's       letter.       The    City    then

investigated Ewanchew's complaint and determined that Terry and

Silverman had engaged in some inappropriate conduct.                        The City

reprimanded and disciplined them both.

                             II. Procedural Background

       In   1992,      Faragher     sued   the   City,   Terry,     and    Silverman.

Faragher sued the City for sexual harassment under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.                       (Count I).
Faragher sued Terry and Silverman for sexual harassment under 42

U.S.C. § 1983 (Counts II and III).          Faragher also asserted pendent

state law claims, suing Terry for battery (Counts IV and V) and the

City for negligent retention and supervision of Terry (Counts VI

and VII).     The district court held a non-jury trial on all claims.

      The district court entered judgment for Faragher on her Title
                                                                                 2
VII claim against the City, awarding her $1 in nominal damages.

The court held that Terry's and Silverman's offensive conduct was

sufficiently severe and pervasive to alter the conditions of

Faragher's employment by creating a hostile work environment.                  The

court held that the City was directly liable for Terry's and

Silverman's conduct under agency principles based on Terry's and

Silverman's     supervisory     authority    and    the    overall      workplace

structure.      In    addition,   the   court   held      that   the    City   was

indirectly liable for Terry's and Silverman's offensive conduct

because the conduct was severe and pervasive and supported "an

inference of knowledge, or constructive knowledge, on the part of

the City regarding Terry's and Silverman's sexual harassment."

(R.6-166 at 23.)

      Faragher appealed and the City cross appealed.                   A panel of

this court reversed the district court's judgment for Faragher on

her   Title   VII    sexual   harassment    claim   against      the   City,   but

affirmed the district court's judgment in all other respects.


      2
      The district court awarded Faragher $10,000 in compensatory
damages on her § 1983 claim against Terry and Silverman, jointly
and severally, and $500 in punitive damages on her battery claim
against Terry. Additionally, the district court entered judgment
for Ewanchew on her battery claim against Terry and awarded her
$35,000 in compensatory damages and $2,000 in punitive damages.
Faragher v. City of Boca Raton, 76 F.3d 1155 (11th Cir.1996).                 That

panel opinion was vacated and rehearing en banc was granted.

Faragher v. City of Boca Raton, 83 F.3d 1346 (11th Cir.1996).

                             III. Issues on Appeal

      We address two issues in this opinion: 3            First, whether the

City may be liable under Title VII for Terry's and Silverman's

hostile environment sexual harassment of Faragher, regardless of

its actual or constructive knowledge of that harassment;                      and

second, whether the City knew or should have known of Terry's and

Silverman's hostile environment harassment of Faragher.

                          IV. Standards of Review

          We review the district court's finding of fact under the

clearly erroneous standard of review.           Pullman-Standard v. Swint,

456 U.S. 273, 287-88, 102 S. Ct. 1781, 1789, 72 L. Ed. 2d 66 (1982).

We   review    the    district    court's   conclusions    of    law    and   its

application of law to facts de novo.           Massaro v. Mainlands Section

1 & 2 Civic Ass'n, Inc., 3 F.3d 1472, 1475 (11th Cir.1993), cert.

denied, 513 U.S. 808, 115 S. Ct. 56, 130 L. Ed. 2d 15 (1994).

                       V. Contentions of the Parties

      Faragher contends that Terry's and Silverman's positions as

top lifeguard commanders make them prototypical agents of the City.

Faragher     argues   that    this   status,   combined   with    Terry's     and

Silverman's conduct, makes the City liable for hostile environment

sexual     harassment.       In   addition,    Faragher    argues      that   the

harassment was so pervasive that the City should be charged with

      3
      The parties present additional issues that do not merit
further discussion. We affirm as to those issues. See 11th Cir.
R. 36-1.
constructive knowledge of Terry's and Silverman's conduct.

     The City argues that it cannot be held liable under agency

principles for Terry's and Silverman's conduct because there is no

evidence which supports a finding either that Terry and Silverman

were acting within the scope of their authority in harassing

Faragher, or that they were aided in accomplishing the harassment

by the existence of their agency relationships with the City. The

City further contends that the evidence is insufficient to support

the trial court's finding that the City had constructive notice of

Terry's and Silverman's conduct.

                              VI. Discussion

A. The City is not indirectly liable for Terry's and Silverman's
     conduct.

      This case requires us to accommodate the Supreme Court's

mandate in Meritor Savings Bank v. Vinson that federal courts use

traditional agency principles when deciding hostile environment

sexual harassment cases, but simultaneously "place some limits on

the acts of employees for which employers under Title VII are to be

held responsible."      477 U.S. 57, 72, 106 S. Ct. 2399, 2408, 91
L. Ed. 2d 49 (1986).

      Because the Eleventh and all other circuits employ agency

principles in the realm of hostile environment sexual harassment,

this opinion utilizes the language of traditional agency case law.

Under this approach, direct liability and indirect liability are

distinct   concepts   and    form   the   only   possible   bases   for   an

employer's liability.       An employer is directly liable for hostile

environment sexual harassment if it knew, or upon reasonably

diligent inquiry should have known, of the harassment and failed to
take immediate and appropriate corrective action.              See Steele v.

Offshore Shipbuilding, Inc., 867 F.2d 1311, 1316 (11th Cir.1989);

Henson v. City of Dundee,       682 F.2d 897, 905 (11th Cir.1982).4

Under this theory of direct liability, the City can be held liable

for its own negligence or recklessness, but not for the conduct of

its supervisors or employees.

         In contrast, an employer is indirectly, or vicariously,

liable for the wrongful conduct of its agent, whether or not the

employer knew or should have known about the agent's wrongful act.

Generally,    an   employer   may   be   indirectly   liable    for     hostile

environment sexual harassment by a superior: (1) if the harassment

occurs within the scope of the superior's employment;             (2) if the

employer     assigns   performance    of   a   non-delegable     duty    to   a

supervisor and an employee is injured because of the supervisor's

failure to carry out that duty;            or (3) if there is an agency

relationship which aids the supervisor's ability or opportunity to

harass his subordinate.        See Restatement (Second) of Agency §

219(1), (2)(c), (2)(d).

     Subsequent to Meritor, the circuits differ on the appropriate

test to apply in a hostile work environment case involving sexual

harassment of an employee by the employer's supervisor. See, e.g.,

Kauffman v. Allied Signal, 970 F.2d 178, 184 (6th Cir.1992)(holding

that the plaintiff must establish that a supervisor's harassment


     4
      These cases refer to this type of liability as "indirect"
liability. However, as courts long have done outside the realm
of Title VII sexual harassment analyses, we are now marrying the
common law agency terms to their proper, traditional common law
principles. This alteration can promote ease of reference to the
underlying common law agency principles.
was within the scope of his employment and that the employer failed

to respond adequately and effectively when it learned of the

harassment);        Paroline v. Unisys Corp., 879 F.2d 100, 104, 106-07

(4th Cir.1989), vacated in part, 900 F.2d 27 (4th Cir.1990)(holding

that the proper inquiry is whether the individual defendant served

in a supervisory position in which he exercised "significant

control over the plaintiff's hiring, firing or conditions of

employment;"        and,   if   not,     whether      employer          had   actual     or

constructive        knowledge    of    the    existence       of    a     hostile      work

environment and took no prompt and adequate remedial steps); Hicks

v. Gates Rubber Co., 833 F.2d 1406, 1418 (10th Cir.1987)(holding

that   employer      liability       could   arise    under       the    principles      of

Restatement § 219(2) if:               (1) the employer was negligent or

reckless;      or (2) the employee relied on the supervisor's apparent

authority;      or (3) the supervisor was aided in his harassment by

the existence of the agency relationship);                        Andrews v. City of

Philadelphia, 895 F.2d 1469, 1486 (3d Cir.1990)(holding that the

plaintiff must prove that management level employees had actual or

constructive knowledge about the existence of a sexually hostile

environment     and    failed    to    take   prompt        and    adequate     remedial

action);    and EEOC v. Hacienda Hotel, 881 F.2d 1504, 1515-16 (9th

Cir.1989)(holding that "employers are liable for failing to remedy

or   prevent    a    hostile    or    offensive      work    environment       of   which

management-level employees knew, or in the exercise of reasonable

care should have known").

       This Circuit has concluded that in a pure hostile environment

case, a supervisor's harassing conduct is typically outside the
scope of his employment.                     See Steele, 867 F.2d at 1311 (11th

Cir.1989);            accord Andrade v. Mayfair Management, Inc., 88 F.3d
258, 261 (4th Cir.1996)(holding that illegal sexual harassment is

an    illegitimate        corporate          activity,     beyond    the    scope   of   the

supervisor's employment).                We noted that:

       Strict liability is illogical in a pure hostile environment
       setting. In a hostile environment case, no     quid pro quo
       exists.   The supervisor does not act as the company;   the
       supervisor acts outside "the scope of actual or apparent
       authority to hire, fire, discipline, or promote."

Steele, 867 F.2d at 1316 (quoting Henson, 682 F.2d at 910).                          Thus,

as Meritor teaches, employers are not automatically liable for

hostile environment sexual harassment by their supervisors or

employees.

       Instead, this circuit has articulated two agency principles
                                                                      5
under which an employer may be held indirectly,                            or vicariously,

liable for hostile environment sexual harassment:                              (1) when a

harasser         is    acting    within       the     scope   of    his     employment    in

perpetrating the harassment, see Sparks v. Pilot Freight Carriers,

Inc.,      830 F.2d 1554,       1558    (11th    Cir.1987)(citing        Restatement

(Second) of Agency § 219(1));6                  and (2) when a harasser is acting

outside the scope of his employment, but is aided in accomplishing

the    harassment        by     the    existence      of   the     agency    relationship.

Sparks, 830 F.2d at 1559-60 (citing Restatement (Second) of Agency

§ 219(2)(d)).           Faragher's claim against the City fails on either


       5
      The cases that developed these theories of liability
referred to them as avenues for "direct" employer liability. For
the reasons stated in footnote 2, we use the label "indirect"
liability.
       6
        This scenario admittedly will be rare after Steele.
theory.

      First, neither Terry nor Silverman were acting within the

scope of their employment when they perpetrated the harassment.

Under well-established common law agency rules, an agent is not

acting within the scope of his employment when he is "going on a

frolic of his own."    Joel v. Morrison, 6 C. & P. 501, 172 Eng.Rep.

1338 (1834)(first recorded use of this phrase);           see also Spencer

v.   Assurance   Co.   of    America,   39 F.3d 1146,   1149   (11th

Cir.1994)(interpreting Florida law).         In this scenario, the agent

steps outside of his employment to do some act for himself which is

not connected to his employer's business.        See William L. Prosser,

§ 70 Law of Torts at 461 (4th ed.1982).               If the agent has no

intention to perform any service for his employer, but instead

seeks only to further some personal end, then the act is not within

the scope of his employment.     See, e.g., Bennett v. United States,

102 F.3d 486, 489 (11th Cir.1996)(holding that victim of accidental

shooting in army barracks could not hold the United States liable

under Georgia respondeat superior principles because employee had

undertaken an act purely personal in nature and thus outside the

scope of his employment);      Spencer, 39 F.3d at 1150 (holding that

in order for an employee's conduct to be within the scope of his

employment Florida law requires that the conduct (1) must have been

the kind for which the employee was employed to perform;          (2) must

have occurred within the time and space limits of his employment;

and (3) must have been activated at least in part by a purpose to

serve the employment);      Restatement (Second) of Agency § 235; see
also Restatement (Second) of Agency § 236.7

         In contrast, if it becomes apparent that the act was the

agent's way of accomplishing some authorized purpose, then the

master cannot avoid liability, even if he has given specific,

detailed       and   emphatic   instructions     to   the   contrary.       See

Restatement (Second) of Agency § 230;           Prosser, supra, at 461.

         The    contours   of   this   same   analysis   have   guided   courts

adjudicating agency issues in intentional tort cases.              Generally,

an employer is held liable for any intentional tort committed by an

agent where the purpose of the tort is wholly or in part to further

the employer's business.          Restatement (Second) of Agency § 245;

Prosser, supra, at 464.          Once again, however, if the agent acts

from purely personal motives, he is usually considered to have

departed from his employment and his employer is not liable.                Id.

at 465.

     The harassment here consisted of offensive comments, gestures

and touching.        However, the nature of Terry's and Silverman's acts

and comments towards Faragher does not support a finding that they

were acting within the scope of their employment in subjecting


     7
      The commentary to §§ 235 and 236 makes it clear that
scope-of-employment determinations must turn on whether the
employee's act was intended to benefit the employer. This
"intent" can be discerned from circumstantial evidence which
indicates that the employee's act, whether "part" of, or
"incidental" to, the employment was in some way authorized by the
employer. See Comment a, § 235, Comment a, § 236. Thus, "[i]f
... the servant does the very act directed, or does the kind of
act which he is authorized to perform within working hours and at
an authorized place, there is an inference that he is acting
within the scope of employment." Comment a, § 235. See also
Bennett, 102 F.3d at 494 (noting that Georgia scope-of-employment
doctrine focuses on whether the employee has acted to benefit his
employer's purpose.)
Faragher to offensive language, gestures, and touching.                 Indeed,

there is no evidence that Terry and Silverman harassed Faragher in

order to perform any service for the City, or that they were either

explicitly or implicitly authorized by the City to engage in such

harassment.        This   case    provides     the   archetypical    example    of

employees stepping outside of the scope of their employment and

seeking to further personal ends.            Consequently, under this theory

of vicarious liability, the City cannot be liable for Terry's and

Silverman's harassing conduct.

         Second,     neither      Terry     nor   Silverman   were    aided     in

accomplishing the harassment by the existence of their agency

relationship with the City. See Sparks, 830 F.2d at 1559-60 (citing

Restatement (Second) of Agency § 219(2)(d)).                  In one sense, a

supervisor is always aided in accomplishing hostile environment

sexual harassment by the existence of an agency relationship with

his employer because his responsibilities include close proximity

to and regular contact with the victim.                Gary v. Long, 59 F.3d
1391, 1397 (D.C.Cir.), cert. denied --- U.S. ----, 116 S. Ct. 569,

133 L. Ed. 2d 493 (1995).          However, the common law rule does not use

"aided" in such a broad sense.            Rather, the employer is liable only

if the harassment is accomplished by an instrumentality of the

agency or through conduct associated with the agency status.                   Id.8

     8
      Gary cites, as an example of this type of conduct,
Restatement (Second) of Agency § 219, comment e: "Thus a
telegraph company may be held liable for a tort committed by a
telegraph operator who sends a false telegraph message, as may
the undisclosed principal of a store whose manager cheats a
customer." Gary, 59 F.3d at 1397. The point is that in such
cases,

           [l]iability is based upon the fact that the agent's
In Sparks, for example, the harasser used the authority delegated

to him by the company to assist in the harassment:            He repeatedly

reminded the victim that he could fire her if she refused his

advances.   Sparks, 830 F.2d at 1560;       see also Steele, 867 F.2d at

1317 (limiting holding of Sparks to situations involving both quid

pro quo and hostile environment harassment).

      No person threatened to fire or demote Faragher for refusing

to    accommodate   Terry's    and   Silverman's    harassing     overtures.

Moreover, the harassment cannot reasonably be viewed as conduct

associated with Terry's and Silverman's status as agents of the

City. See supra note 8. And, there is no evidence that either Terry

or Silverman made any employment decisions based upon Faragher's

response to their sexual overtures.             See Karibian v. Columbia

University, 14 F.3d 773, 780 (2nd Cir.1994)(holding employer liable

for    hostile   environment    sexual     harassment     where   supervisor

capitalized upon his authority over plaintiff's employment to force

plaintiff   to   endure   prolonged,      violent   and   demeaning     sexual

relationship).

      Because Terry and Silverman were not acting within the line

and scope of their employment in perpetrating the harassment

against Faragher, and because Terry and Silverman were not aided in

accomplishing    the   harassment    by   the   existence   of    any   agency

relationship with the City, the district court erred in holding the



            position facilitates the consummation of the [tort], in
            that from the point of view of the third person the
            transaction seems regular on its face and the agent
            appears to be acting in the ordinary course of the
            business confided to him. See Restatement § 219,
            comment e (citing § 261 in discussion of § 219(2)(d)).
City of Boca Raton vicariously liable for Terry's and Silverman's

harassment of Faragher.

B. The City is not directly liable for Terry's and Silverman's
     harassing conduct.

         The    district    court   found   that   the   City   had    no   actual

knowledge of the sexual harassment but had constructive knowledge

because    of    the   harassment's    pervasiveness.       The   question     of

constructive knowledge is an issue of fact reviewed for clear

error.    Reich v. Department of Conservation and Natural Resources,

State of Ala., 28 F.3d 1076, 1082 (11th Cir.1994).

      The City contends that the district court's finding that the

City had constructive notice of the harassment is clearly erroneous

and, therefore, that the City may not be held directly liable for

the harassment.         Faragher responds that the district court's

finding that the sexual harassment was severe and pervasive enough

to infer the City's knowledge is not clearly erroneous.

      An employer is directly liable for hostile work environment

sexual harassment if the employer knew or should have known of the

harassment and failed to take prompt remedial action.                 Steele, 867
F.2d at 1316;      Henson, 682 F.2d at 905.        A plaintiff can prove an

employer's knowledge of harassment by showing she complained to

higher management.         Huddleston v. Roger Dean Chevrolet, Inc., 845
F.2d 900, 904 (11th Cir.1988).              The district court found that

Faragher did not complain to higher management at the City. While

several lifeguards complained to lieutenant Gordon, the district

court found that he did not rank as higher management in the City

and, therefore, that notice to him should not be imputed to the
City.9

         A plaintiff also can prove an employer's knowledge by showing

that the harassment was pervasive enough to charge the employer

with constructive knowledge. Huddleston, 845 F.2d at 904; Henson,
682 F.2d at 905.    The district court believed that its finding that

the conduct was sufficiently severe and pervasive to alter the

conditions of Faragher's employment "supports an inference of

knowledge, or constructive knowledge, on the part of the City

regarding Terry's and Silverman's sexual harassment, making the

City [directly] liable for such conduct."        (R.6-166 at 23-24.)

According to the court, the pervasiveness analysis applicable to

finding that the work environment was abusive is the same as the

analysis required to show the employer's knowledge.

         We agree with the district court that the analyses are the

same to the extent that a court must evaluate the totality of the

circumstances both in determining whether the work environment was

abusive and in determining whether the conduct was pervasive enough

to put the employer on notice.        But we do not agree with the

district court's apparent belief that simply because conduct is

pervasive enough to create an abusive work environment the employer

should be charged with knowledge of the conduct.      The question of

notice to the employer is distinct from the question of the

environment's abusiveness.     Thus, the district court erred to the


     9
      In its discussion of the City's indirect liability for
Terry's and Silverman's conduct the court held that Gordon's
knowledge of Terry's and Silverman's conduct provides a basis for
holding the City liable. This was error. Gordon did not receive
that information as the City's agent; he received it as a friend
held in high repute by his colleagues.
extent that it conflated the two inquiries.10

      There may be cases in which it is difficult to draw the line

where conduct becomes so pervasive that the employer should have

known about it.       But this is not such a case.    The district court

expressly found that the City had no knowledge of Terry's and

Silverman's conduct.        The district court did not find, nor has

Faragher pointed to, any factual basis for concluding that the

harassment was so pervasive that the City should have known of

their conduct.        The evidence suggests that just the opposite is

true.      The lifeguards were stationed at a remote location and had

little contact with City officials. The harassment itself occurred

intermittently over a long period of time. Faragher worked for the

City mostly on a part-time and summer basis, and the district

court's holding was premised upon a few, discrete instances of

harassment.       Another lifeguard, Kelly Evans, was a friend of

Faragher's, yet the two never discussed sexual harassment and there

is no evidence that Ms. Evans was otherwise aware of Terry's and

Silverman's harassing behavior towards Faragher.        And, as part of

her     duties   as    Recreation   Superintendent,   Sandy     Dioli-Kumm

occasionally counseled some of the lifeguards.         Ewanchew came to

see Dioli-Kumm to discuss work-related issues on several different

occasions but never mentioned anything about sexual harassment or

offensive words or touching by Terry or Silverman;            nor is there


      10
      It does not follow in this case that because there was an
abusive environment the City necessarily had constructive
knowledge of Terry's and Silverman's harassment. However, there
may be other cases in which the same level of pervasiveness can
support a finding both of hostile environment and constructive
notice.
any   evidence        that     Dioli-Kumm       was     otherwise        aware    of    such

harassment.

      Finally, the district court found that the confined space at

the        lifeguard        headquarters        building,         along         with     the

disproportionate ratio of female to male lifeguards, were in and of

themselves         conducive   to    a   sort     of    camaraderie      that    might    be

considered "somewhat boisterous."                 Despite this, however, Ewanchew

stated      that    the   atmosphere       in   the     locker    room    was    generally

respectful among members of a particular shift.

      For the above reasons, the district court clearly erred in

finding that the City's knowledge may be inferred from the fact

that the conduct was pervasive enough to create an abusive work

environment.11         Thus, because there was no basis for imputing

knowledge of the harassment to the City, and the district court

having      found    that    the    City    had    no    actual    knowledge       of    the

harassment, we hold that the City is not directly liable for

Terry's and Silverman's harassment of Faragher.

                                    VII. Conclusion

      We reverse the district court's judgment for Faragher on her

Title VII sexual harassment claim against the City. In all other

respects we affirm the district court's judgment.

      AFFIRMED in part;            REVERSED in part.

      BARKETT, Circuit Judge, dissenting in part and concurring in

      11
      There is some evidence that the City did not effectively
disseminate among Marine Safety employees its sexual harassment
policy. The district court did not find that the City would have
known about the harassment if it had effectively disseminated
this policy; and indeed, the record indicates that failure to
disseminate this policy was not the reason why the City did not
know about the harassment.
part, in which HATCHETT, Chief Judge, and KRAVITCH, Senior Circuit
Judge, joins:

       The question posed in this case explores the circumstances

under which an employer can be liable for a supervisor-created

hostile environment of sexual harassment.             I believe the majority

errs       in   concluding   that   the   city   is   not   liable   under   the

circumstances presented here and misapplies the law in doing so.

First, I believe that the majority fails to give appropriate

consideration to the responsibility of an employer for the acts of

its agents under traditional agency principles, and essentially

limits liability to only employers who "knew or should have known"

of the hostile environment.         Second, even though the majority says

that an employer's liability can be based on only constructive

knowledge, its analysis effectively requires actual knowledge "of

high city officials"—a test at odds with traditional principles of

"imputed" corporate knowledge.1

       In Meritor Savings Bank v. Vinson, 477 U.S. 57, 106 S. Ct.
2399, 91 L. Ed. 2d 49 (1986), although the Supreme Court declined to

extend strict liability to hostile environment sexual harassment,

it likewise rejected rules which would insulate employers from

liability absent actual or constructive notice. Instead, it simply

directed courts to look to traditional agency principals to assess

an employer's liability for hostile environment sexual harassment.

Id. at 72-73, 106 S.Ct. at 2408.2            As does the majority, I will

       1
      Additionally, the majority errs in engaging in de novo
review of the district court's factual findings relating to
constructive knowledge instead of reviewing for clear error.
       2
      Common law principles of agency are embodied in § 219 of
the Restatement (Second) of Agency (1958)[hereinafter
discuss these agency concepts in turn.

 "Direct Liability"3

     The    majority   acknowledges      employer   liability     for

supervisor-created hostile environment sexual harassment if the

employer knew or should have known of the harassment and failed to

take prompt remedial action.   Vance v. Southern Bell Tel. & Tel.



"Restatement"]. Section 219 establishes five different theories
for assigning liability to employers for the actions of their
employees:

           (1) A master is subject to liability for the torts of
           his servants committed while acting in the scope of
           their employment.

           (2) A master is not subject to liability for the torts
           of his servants acting outside the scope of their
           employment, unless:

                (a) the master intended the conduct or the
                consequences, or

                (b) the master was negligent or reckless, or

                (c) the conduct violated a non-delegable duty of
                the master, or

                (d) the servant purported to act or to speak on
                behalf of the principal and there was reliance
                upon apparent authority, or he was aided in
                accomplishing the tort by the existence of the
                agency relation.
     3
      I am using "direct" liability in the same manner as the
majority. Under the Restatement, this theory arises under §
219(2)(b), which provides: " (2) A master is not subject to
liability for the torts of his servants acting outside the scope
of their employment, unless: (b) the master was negligent or
reckless." Employer negligence in this context is defined as
"failing to remedy or prevent a hostile or offensive work
environment of which management-level employees knew, or in the
exercise of reasonable care should have known." Hirschfeld v.
New Mexico Corrections Dep't., 916 F.2d 572, 577 (10th Cir.1990);
Kauffman v. Allied Signal, Inc., 970 F.2d 178, 185 (6th Cir.),
cert. denied, 506 U.S. 1041, 113 S. Ct. 831, 121 L. Ed. 2d 701
(1992).
Co., 863 F.2d 1503, 1512 (11th Cir.1989).                Under our case law, an

inference of constructive knowledge on the part of the employer can

be supported by a finding of pervasive harassment.                  Huddleston v.

Roger Dean Chevrolet, Inc., 845 F.2d 900, 904 (11th Cir.1988)

(explaining that "[p]laintiff can show that the employer had

knowledge by "demonstrating that the harassment was so pervasive

that an inference of constructive knowledge arises' "); Vance, 863
F.2d at 1512 (stating that a plaintiff "can prove that the employer

knew of the harassment by showing ... that the harassment was

pervasive    enough    to     charge     the    employer    with    constructive

knowledge").

     After a non-jury trial, the district court in this case found

that Terry's and Silverman's conduct was "sufficiently severe or

pervasive" to constitute hostile environment sexual harassment.

The court then ruled that "[t]his finding of pervasiveness supports

an inference of knowledge, or constructive knowledge, on the part

of   the    City      regarding      Terry's       and     Silverman's     sexual

harassment...."      The determination of constructive notice is based

on factual findings which this court will not overturn unless they

are clearly erroneous.         See Reich v. Dep't of Conservation and

Natural Resources, 28 F.3d 1076, (11th Cir.1994) (citing Lewis v.

Federal Prison Indus., Inc., 786 F.2d 1537, 1543-45 (11th Cir.1986)

(reversing as clearly erroneous a district court's finding with

respect to whether management knew or should have known that

remedial    action    taken     to     eliminate    age    discrimination     was

ineffective));     Vance, 863 F.2d at 1512 (referring to the issue of

constructive     knowledge     of      sexual   harassment     as    a   "factual
determination").       Nonetheless, the majority essentially engages in

de novo review, substituting the trier of fact's assessment of the

record with its own.         See Majority Op. at ----.

      The majority also purports to find legal error: "... [S]imply

because conduct is pervasive enough to create an abusive work

environment an employer should [not] be charged with knowledge of

the conduct.        The question of notice to the employer is distinct

from the question of the environment's abusiveness.                        Thus the

district court erred to the extent that it conflated the two

inquiries."     Majority Op. at ---- - ----.               However, there is no

support in either logic or the law for such a proposition.                      The

majority can cite to no case which holds that the same level of

pervasiveness       cannot   support    the    same   finding    of    a    hostile

environment and constructive notice.            In fact, Vance states, "Just

as the determination of whether conduct is sufficiently "severe and

pervasive' to constitute actionable harassment requires evaluation

of   the   totality     of   the   circumstances,      the    fact    finder    [in

determining constructive knowledge] must examine the evidence in

the same manner.       Again, the egregiousness, as well as the number

of the incidents, is plainly relevant."               Id. at 1513.      Moreover,

the majority seems to collapse the two distinct inquiries of actual

knowledge     and     constructive     knowledge      into    one,    effectively

requiring actual knowledge before imposing liability. For example,

in rejecting the district court's finding of constructive notice

the majority notes that "the City had no knowledge" of Terry's and

Silverman's    conduct;        that    there   was    no   "factual    basis    for

concluding that the City should have known of their conduct"; that
the lifeguards "were stationed at a remote location and had little

contact with City officials";        that Faragher never told her friend

who also was a lifeguard;         and that the Recreation superintendent

was never told about the sexual harassment.         Majority Op. at ----.

These     factors   inform   an     actual   knowledge   inquiry,   not   a

constructive knowledge inquiry.

     For an employer to be charged with knowledge, it is clearly

not necessary for the head of the company, its president, or the

chairman of the board to have known of the harassment.              Indeed,

generally the ultimate head or governing board does not have actual

knowledge of the action.     The very point of ascribing knowledge on

a constructive basis is to recognize that liability can be imputed

even when the employer has not been "told," i.e., even when there

is no actual knowledge.       The relevant inquiry for constructive

knowledge is what the employer should have known in the exercise of

reasonable care.     Hirschfeld v. New Mexico Corrections Dep't., 916
F.2d 572, 577 (10th Cir.1990).         Thus, an employer cannot insulate

itself from liability by abandoning its employees in a remote

location to be supervised by someone who makes their work lives

miserable by offensive touching and an atmosphere of sexually

offensive comments, suggestions and innuendo.

        Terry was the Chief and supervisor of the lifeguard station at

which Faragher worked.       He clearly had the notice necessary to

impute knowledge, and therefore liability, to the City. Under the

circumstances presented here, the district court, after hearing and

evaluating the evidence, correctly applied the law to the facts of

this case and did not commit clear error in finding that the
pervasiveness    of    the    harassment       supported       an   inference    of

constructive notice on the part of the City.

 "Indirect Liability "4

     I also think the majority errs in effectively confining

liability to instances where an employer has actual or constructive

knowledge.      The    very   purpose    of    agency    is    to   establish    an

employer's liability specifically for acts of which it has no

knowledge.   As Justice Joseph Story explains, a principal

     is held liable to third persons in a civil suit for the
     frauds, deceits, concealments, misrepresentations, torts,
     negligences, and other malfeasances, or misfeasances, and
     omissions of duty, of his agent, in the course of his
     employment, although the principal did not authorize, or
     justify, or participate in, or, indeed, know of such
     misconduct, or even if he forbade the acts, or disapproved of
     them.

Joseph Story, Commentaries on the Law of Agency § 452, at 536-37

(5th ed. 1857).       This rule of holding a principal liable for the

acts of its agent is based on "the consideration that it is the

principal who makes it possible for the agent to inflict the

injury."   3 Am.Jur.2d        Agency § 270 (1986).              The record here

establishes that Terry and Silverman were agents of the City acting
                                                     5
within the scope of their employment                     and    were     aided    in

accomplishing    the    harassment      by    the   existence       of   an   agency




     4
      I am using "indirect" liability in the same manner as the
majority, that is, according to the principles of agency found in
§§ 219-37 of the Restatement.
     5
      § 219(1) provides, " A master is subject to liability for
the torts of his servants committed while acting in the scope of
their employment."
relationship.6

     The   majority    erroneously     assumes   that     because   employers

rarely, if ever, expressly authorize supervisors to act in a way

that would create a sexually hostile environment, harassment by a

supervisor would never fall "within the scope of his employment."

The majority erroneously states that "[t]his Circuit has concluded

that in a pure hostile environment case, a supervisor's harassing

conduct    is   typically    outside   the   scope   of    his   employment."

Majority Op. at ----. However, the language from Steele v. Offshore

Shipbuilding, Inc., 867 F.2d 1311, 1316 (11th Cir.1989) that the

majority cites in support of this proposition merely reiterates

Meritor 's rule against applying strict liability in hostile

environment harassment cases.          To the extent that the majority

relies on cases from other circuits for the holding that harassment

constitutes behavior outside the scope of employment,7 such cases

serve as poor guides since they misconstrue the agency law to which

Meritor directs us.        The Restatement clearly states that "an act,

although forbidden, or done in a forbidden manner, may be within

the scope of employment."        Restatement § 230.       The proper inquiry

in determining if the agent's actions are "within the scope of

employment"     is   not    whether    the   objectionable       conduct   was

     6
      § 219(2)(d) provides, "A master is not subject to liability
for the torts of his servants acting outside the scope of their
employment, unless ... the servant purported to act or to speak
on behalf of the principal and there was reliance upon apparent
authority, or he was aided in accomplishing the tort by the
existence of the agency relation."
     7
      See e.g. Andrade v. Mayfair Manag., Inc., 88 F.3d 258, 261
(4th Cir.1996) (stating that "illegal sexual harassment is an
illegitimate corporate activity, beyond the scope of supervisors'
employment").
authorized, but whether the conduct is of "the same general nature

as that authorized, or incidental to the conduct authorized."

Restatement § 229.            In making that determination, courts should

consider, among other things, when the action took place, where it

took place, whether it was foreseeable, the purpose of the action,

whether it served the principal, and the extent of the departure

from normal methods or results.                    Id.;    see also, Yates v. Avco

Corp., 819 F.2d 630 (6th Cir.1987) (finding that supervisor acted

"within   scope        of    employment"      in    harassing    subordinate      where

harassment took place at the office, during working hours and was

carried out by someone with the authority to hire, fire, promote

and discipline the plaintiffs);                Kauffman v. Allied Signal, Inc.,

970 F.2d 178 (6th Cir.) (explaining that a relevant factor in

determining       if    supervisor      was    acting      "within    the    scope   of

employment" in harassing subordinate is whether the supervisor had

"significant input" into personnel decisions), cert. denied, 506
U.S. 1041, 113 S. Ct. 831, 121 L. Ed. 2d 701 (1992).

      Indeed, I believe that hostile environment sexual harassment

is   analogous     to       the   Restatement's       well-known     paradigm,   which

explains that "a chauffeur, driving on an errand for his master,

who knowingly drives on the left-hand side of the street or exceeds

the speed limit, is still acting within the scope of employment."

Restatement § 231 cmt. a. The act of speeding has not been

authorized by the employer, but the journey has clearly been

undertaken     within        the    scope     of    the    chauffeur's      employment.

Likewise,     a    pervasively        hostile       work   environment      of   sexual

harassment is never (one would hope) authorized, but the supervisor
is    clearly    charged     with      maintaining   a    productive,     safe      work

environment.         The supervisor directs and controls the conduct of

the employees, and the manner of doing so may inure to the

employer's benefit or detriment, including subjecting the employer

to Title VII liability.           In hostile environment sexual harassment

cases the supervisor, though not authorized to create a sexually

hostile environment, uses his authority "to call [the victim] into

his presence, to retain her in his presence over her objections, to

use his responsibility to act as the voice of the employer to place

her in a compromising position, and to take liberties with her

personal privacy beyond the reach of a co-equal acquaintance, or a

stranger."        See    David    Benjamin    Oppenheimer,        Exacerbating       the

Exasperating:           Title    VII    Liability    of    Employers     for   Sexual

Harassment Committed By Their Supervisors, 81 Cornell L.Rev. 66, 88

(1995);       see also, Huddleston, 845 F.2d at 904 (employer liable

where supervisor required plaintiff to attend staff meetings where

she was harassed, and he physically touched her while berating her

for her job performance);           Tomka v. The Seiler Corp., 66 F.3d 1295

(2d Cir.1995) (employer liable where supervisor required plaintiff

to attend business dinner and encouraged alcohol consumption which

led to her rape by supervisor and other employees).

       Moreover, "[a]n act may be within the scope of employment

although consciously criminal or tortious."                   Restatement § 231;

see also, Lyon v. Carey, 533 F.2d 649 (D.C.Cir.1976) (employer

liable    where      delivery    person     raped    a    woman   to    whom   he   was

delivering furniture); Ira S. Bushey & Sons. Inc.v. United States,

398 F.2d 167    (2d   Cir.1968)     (government      liable      where   drunken
sailor's unauthorized acts caused ship to sink);        Carr v. Wm. C.

Crowell Co., 28 Cal. 2d 652, 171 P.2d 5 (1946) (employer liable

where carpenter hit another employee in the head with a hammer);

Samuels     v.   Southern    Baptist      Hospital,   594 So. 2d 571

(La.Ct.App.1992) (hospital liable where nurse's assistant raped a

patient).

     Notwithstanding    these    well-established     principles,   the

majority writes that an act is not within the scope of employment

where "the agent has no intention to perform any service for his

employer, but instead seeks only to further some personal end."

Majority Op. at ----. In support of this proposition, the majority

cites Bennett v. United States, 102 F.3d 486 (11th Cir.1996) which

involved an off-duty soldier who accidentally shot a civilian with

a privately owned handgun while socially visiting another soldier

in the Army barracks.       Id. at 487.     This Court stated that the

soldier's activities on the evening of the shooting "were unrelated

to any employment relationship with the military, and were not

undertaken to further his employer's business."       Id. at 494.   This

conclusion, however, rested on facts very different from those

before us.    In Bennett, there was no dispute that the soldier was

off-duty, and was visiting the barracks "for purely personal

reasons unrelated to his responsibilities as a soldier," which

failed "to bear even the faintest connection with his duties as an

employee of the United States Army." Id. at 490.            Terry's and

Silverman's harassment took place during work hours and at the work

place.    Most importantly, the soldier inBennett was not performing

any act on behalf of his employer when the shooting occurred, nor
were his activities surrounding the shooting of "the same general

nature as" or "incidental to" any authorized conduct.       In the case

before us, however, Terry and Silverman were charged with creating

and   maintaining   a   productive,   safe   work   environment,   while

directing their employees in the performance of their duties.        It

is while they were engaged in their responsibilities that the

harassment of Faragher occurred and, thus, was clearly "incidental

to" authorized conduct.

      The majority's use of Spencer v. Assurance Co. of America, 39
F.3d 1146 (11th Cir.1994), is also inapposite.         In Spencer this

Court found that an employee, hired for road-paving, was not acting

within the scope of employment when he committed an intentional

battery while fighting "to protect his sister."       There was nothing

in the fight relating to the employee's work or the manner in which

he was instructed to perform it.      Indeed, the Court specifically

recognized that

      "this case lacks a sufficient nexus between the employee's job
      and his battery of another to raise even a jury question as to
      the scope of employment issue."     Id. at 1149.     The Court
      explicitly recognized that "under special circumstances, an
      employee's intentional battery of another may be said to have
      occurred within the employee's scope of employment."      See,
      e.g., Forster v. Red Top Sedan Service, Inc., 257 So. 2d 95
      (Fla. 3d DCA 1972) (directed verdict in favor of employer
      reversed where employee bus driver forced plaintiff's car off
      the road and then assaulted and battered the car's occupants
      after plaintiff allegedly delayed the employee from performing
      his job-related duties); Columbia by the Sea, Inc. v. Petty,
      157 So. 2d 190 (Fla. 2d DCA 1963) (jury question created as to
      the scope of employment question when maitre d' struck a
      customer after customer failed to pay his bill and called
      maitre d' a "bastard").

      The majority also cites to Restatement §§ 235 and 236, arguing

that in order to hold the employer liable, the employee must have

intended to "serve the interests" of the employer.        However, this
is    too   narrow   a   reading   of   these   sections,   as    under   those

provisions, an employer can also be held liable if there was an

intent "to perform it as a part of or incident to a service on

account of which he is employed."            Applying all of the foregoing

principles to the facts of this case, I believe the City of Boca

Raton is liable under § 219(1) for the hostile environment created

by Terry and Silverman.

       Alternatively, I believe the City is liable in this case under

§ 219(2)(d), which holds a principal liable for the acts of an

agent when the agent is aided in accomplishing the tort by the

existence of the agency relationship. See Restatement § 219(2)(d).

As with analysis under § 219(1), proper application of § 219(2)(d)

requires courts to closely scrutinize the power structure within

the workplace to determine the extent to which the particular

agency relationship has empowered the supervisor to use or abuse

his position to accomplish the harassment.          See Vance, 863 F.2d at

1515 (degree of authority and overall structure of the workplace

are   relevant   to      agency analysis);       Sparks   v.   Pilot    Freight

Carriers, Inc., 830 F.2d 1554, 1559 (11th Cir.1987) (adopting

E.E.O.C.     reasoning      that   employer's    delegation      of   authority

empowered supervisor to act).            See generally, Oppenheimer, 81

Cornell L.Rev. at 89.

       The record reveals that both Terry and Silverman were granted

virtually unchecked authority over the work environment.                     In

Terry's capacity as Marine Safety Chief, "[he] had the authority to

supervise all aspects of the lifeguards' work assignments, to

conduct counseling and oral reprimands and place reports of such
disciplinary actions in the lifeguards' personnel files."                  Terry

also interviewed and selected new lifeguards, subject to approval

by higher management.       Moreover, Terry held the highest management

position in the Marine Safety Section and on the City's beaches.

Thus,   he    was    ultimately    responsible   for     the   general   beach

environment, including the public's safety, and as such, it was

incumbent     upon    him   to    ensure   optimal   performance    from    the

lifeguards.         Silverman, as Marine Safety lieutenant, and then

captain,     supervised     the   "lifeguards'   daily    duties,   including

designation of the lifeguards' work assignments and staffing of

shifts, and supervision of their physical fitness routines."

     With respect to the City's involvement with the lifeguards,

the court found that "the lifeguards' contacts with higher city

officials ... were almost non-existent," and the City admits that,

"Marine Safety headquarters was located at the City beach and was

thus physically remote from City Hall." The lifeguards operated

under an extensive chain of command, with at least six levels of

management between the lifeguards and the City Manager.                    Most

importantly, although the City had a written sexual harassment

policy, that policy was never disseminated among Marine Safety

Section employees, and in fact, supervisors were never told or made

aware of the City's sexual harassment policy. Indeed, the district

court explicitly found that any procedures that the City had in

place to deal with sexual harassment were ineffectual because of

the City's failure to disseminate those procedures.

     In sum, Faragher was completely isolated from the City's

higher management, and Terry and Silverman directly controlled and
supervised all aspects of her day-to-day activities.              Furthermore,

it is clear that the City had divested itself of all responsibility

for the social climate of the lifeguards' work environment, that

Terry   and        Silverman    essentially       were    given      unfettered

responsibility for and control over that environment, and that the

lifeguards had no effective avenue of redress with the City. Thus,

under Vance, Terry and Silverman were acting with the requisite

amount of authority as agents to bind the City as principal.              This

conclusion is supported by the fact that the acts of harassment

were undertaken during the time and at the place of work and were

"incidental to" the broad range of tasks the supervisors were

authorized    to    do,   see   Restatement   §   229    (defining    scope   of

employment), as well as by the fact that Terry and Silverman were

aided in accomplishing these acts by the existence of the agency

relationship.

     For the foregoing reasons, I would hold the City liable for

Terry's and Silverman's creation of a hostile work environment of

sexual harassment.

     TJOFLAT, Circuit Judge, concurring in part and dissenting in
part:

     With the exception of appellant Beth Ann Faragher's Title VII

claim, I concur in the court's disposition of this case.                As for

that claim, I cannot join the court's opinion because I agree with

the district court that Faragher's proof demonstrated that the City

of Boca Raton violated Title VII by requiring her to work in a

hostile environment.        The court accepts as not clearly erroneous

the district court's finding that hostility in the form of abusive

sexual harassment was a condition of Faragher's employment, but it
holds that the City is not liable under Title VII because the City

had no "actual knowledge" of the sexual harassment and "there was

no basis for imputing knowledge [of it] to the City." Ante at ----

.1   I disagree.      Faragher's supervisor, Bill Terry, had knowledge

of the harassment because he perpetrated the harassment.          The City

should    be   held    liable   for   the   sexual   harassment   Faragher

experienced because it placed Terry in charge of Faragher's working

environment and gave him the responsibility of maintaining order in

the workplace.

                                      I.

                                      A.

      Title VII of the Civil Rights Act of 1964, as amended,

provides that

      [i]t shall be an unlawful employment practice for an employer—

           (1) to fail or refuse to hire or discharge                 any
      individual, or otherwise to discriminate against                any

      1
      I am confused by the court's use of the conjunction "and."
To me, because the City is a corporation and must act through its
agents, actual knowledge must be imputed knowledge. That is,
information that an agent obtains in discharging his or her
duties is imputed by operation of law to the corporation, thus
giving the corporation actual knowledge of what the agent
learned. Hence, when referring to a corporation, imputed
knowledge is actual knowledge.

           I am also confused by the court's conclusion that the
      City would be liable if it "knew or should have known" of
      the sexual harassment in question. This implies that the
      City could be held liable for simple negligence. A Title
      VII claimant, however, must establish that the employer
      intended the harassment. I believe that the court, in using
      this "knew or should have known" language, means that if a
      trier of fact could conclude from the evidence that the
      agent responsible for ensuring order in the workplace
      (including the prevention of severe and pervasive sexual
      harassment) knew that an employee was being subjected to a
      hostile environment, that knowledge would constitute the
      employer's knowledge.
       individual   with  respect   to  his   compensation,  terms,
       conditions, or privileges of employment, because of such
       individual's race, color, religion, sex, or national origin.

42 U.S.C. § 2000e-2(a).

       Title   VII   prohibits    as   a   discriminatory     condition    of

employment     the   employer's    creation     of   an    abusive    working

environment     characterized     by   severe    and      pervasive    sexual

harassment.    Meritor Savings Bank v. Vinson, 477 U.S. 57, 67, 106
S. Ct. 2399, 2405, 91 L. Ed. 2d 49 (1986).                "A discriminatorily

abusive work environment ... can and often will detract from

employees' job performance, discourage employees from remaining on

the job, or keep them from advancing in their careers."              Harris v.

Forklift Systems, 510 U.S. 17, 22, 114 S. Ct. 367, 370-71, 126
L. Ed. 2d 295 (1993).        "[D]iscriminatory conduct ... so severe or

pervasive that it create[s] a work environment abusive to employees

because of their ... gender ... offends Title VII's broad rule of

workplace equality."       Id., 510 U.S. at 22, 114 S. Ct. at 371.

       For obvious reasons, most employers strive to maintain order

in the workplace. Order enhances efficiency. For employers in the

private sector, order enhances the potential for profit.                  For

public employers, order enhances the image of officials who must

stand for re-election and bureaucrats who report to them and seek

job security.        Disorder, the converse of order, prevents the

workplace from operating at optimal efficiency.           Sexual harassment

that   is   severe   and   pervasive   constitutes     disorder.       Hence,

employers have an extra-legal incentive to prevent it.           Title VII,

because of the liability and associated costs it may impose,

provides employers with an added, legal incentive to prevent this
form of disorder.

     There is always someone in charge of any workplace. Depending

on the character of the business or the number of employees in the

workplace, the designation of the person in charge may be explicit.

Alternatively, the designation may be tacit.                     Unless the employer

designates someone other than the person in charge of the workplace

as the one responsible for maintaining order, I would hold that the

person    in   charge      of    the   workplace     has   the    responsibility    of

preventing severe and pervasive sexual harassment. 2                   I would hold

further that if the employer delegates to someone else the duty of

policing the workplace for sexual harassment, the employer must

make the designation unambiguously known to those laboring in the

workplace;          otherwise the designation would have no legal, or

practical, effect.

                                            B.

     In the case at hand, the court does not dispute that Terry was

in charge of the workplace.

     As    Chief      of   the    Marine    Safety    Section,      "Terry   had   the

authority      to    supervise     all     aspects    of   the     lifeguards'     work

     2
      This approach is consistent with the Supreme Court's
directive in Meritor that, in determining which of the employer's
agents or employees is responsible for preventing severe and
pervasive harassment from permeating the workplace, "courts
[must] look to agency principles for guidance," although "such
common law principles may not be transferable in all their
particulars to Title VII." 477 U.S. at 72, 106 S.Ct. at 2408.
Title VII, as interpreted in Meritor, requires employers to take
steps to ensure that sexual harassment does not permeate the
workplace. To the extent that the application of common law
agency principles frustrates Title VII's goal of eliminating such
harassment—by effectively relieving the employer of the
responsibility of pursuing that goal—those principles must yield.
The court, however, in reaching today's decision, does not appear
to have considered this point.
assignments;            to    give     oral      reprimands          and    place    reports     of

disciplinary actions in personnel files;                                 and to interview and

select new lifeguards, subject to approval by higher management."

Ante at ----. The district court found that the City "had a written

sexual harassment policy, [but failed] to disseminate said policy

among     Marine       Safety        Section       employees,"           including     Faragher.

Faragher       v.      City     of    Boca        Raton,       864 F. Supp. 1552,     1560

(S.D.Fla.1994).          Because the City neither communicated the policy

to these employees nor identified the person to whom complaints of

sexual       harassment        were     to       be   made,        the     responsibility       for

implementing the policy in Faragher's workplace necessarily fell to

Terry.3       Because he was aware that Faragher was working in a

sexually      abusive         environment         and    did       nothing     to    correct    the

situation,        I    would    hold       the    City       liable      for   the    injury    she

sustained.

                                                  II.

        As   noted      above,       the     City       had    a     policy    against       sexual

harassment        in    the     workplace.              The     City,       however,    did     not

communicate the policy to the employees of the Marine Safety

Section      or     identify     the    person          to    whom    complaints       of    sexual

     3
      The court implies that someone in the Parks and Recreation
Department management was responsible for implementing the City's
policy against sexual harassment by observing that "neither
Faragher nor [fellow lifeguard Nancy] Ewanchew complained to
Parks and Recreation Department management about" the harassing
conduct in question. Ante at ----. By suggesting that Faragher
had to find someone in the management of that department with
whom to lodge her complaint, the court ignores the reality of
Faragher's workplace. The Parks and Recreation Department
management was located elsewhere and had little, if any, contact
with the Marine Safety Section's employees, while Terry was close
at hand and was "in charge" of virtually every aspect of
Faragher's work environment.
harassment were to be made.       Thus, the City effectively concealed

from those employees the avenue for redress of grievances.           This

concealment troubles me for three reasons.        First, I fear that the

court's opinion dilutes the employer's duty under Title VII to

maintain   a   workplace   free    of    severe   and   pervasive   sexual

harassment.    Second, the court's opinion places an undue burden on

employees who wish to complain of harassment in the workplace.

Third, the court's opinion has the potential to breed disrespect

for the law.

                                    A.

     The court exonerates the City from liability because Faragher

did not complain to someone in the Parks and Recreation Department

management.    The court does so even though Faragher had not been

told to whom she should complain.        An employer reading the court's

opinion may conclude that it, like the City of Boca Raton, can

escape Title VII liability by having a policy against sexual

harassment but concealing from its employees the identity of the

person to whom claims are to be made.          Because such concealment

would have the potential for reducing claims of sexual harassment,

and thus the cost of doing business, an employer might choose to

follow the City's footsteps.      The employer's other alternative, of

course, would be to identify the person to whom complaints are to

be made and to have an efficient mechanism for investigating them

and taking curative measures when necessary. No system is perfect,

however.   Thus, an employer with a model system in place cannot

render itself immune from claims.        In weighing the costs of the two

alternatives, an employer may opt for the course the City took in
this case.   That course may yield more sexual harassment but less

liability, and thereby dilute the employer's Title VII duty.

                                     B.

     To the extent that the court's opinion induces employers to

conceal the identity of the person to whom complaints of sexual

harassment   are   made,   the    opinion   places   an   undue   burden   on

employees who suffer such harassment.          Under my approach, if the

employee is not informed of the identity of the person to whom

complaints are to be made, the employee would simply turn to the

person in charge of the workplace. Under the court's approach, the

employee must guess to which of the employer's agents or employees

a complaint should be lodged. Depending on the circumstances, this

could be risky business.         Among other things, the employee might

err in selecting the person to whom to complain, in which case her

complaint could go for naught.4           Faced with this uncertainty of

outcome, the employee might forego complaining and either suffer

the harassment or terminate her employment.

                                     C.

     The scenarios depicted in subparts A and B above, which I

submit are entirely plausible, will in time breed disrespect for

the law.   Although I am sure that the court does not intend such a

result, I contend that the result is likely.                For employers,


     4
      Lodging a complaint imposes on the employee certain costs,
including embarrassment and disruption of working relationships.
Where the employee does not know to whom to complain, it may be
that she will complain to the wrong person and that her complaint
will not be addressed properly. Where the employee faces the
costs associated with lodging a complaint and sees little
likelihood that her complaint will yield any benefit, the
employee would probably not complain.
escaping Title VII liability for sexual harassment in the workplace

will be seen as a game—a game to be played with cards dealt from a

deck composed of law of agency principles.        The object of the game

is to escape Title VII liability without affording employees the

protection that Title VII purports to provide.            For employees,

Title VII will be seen as an empty promise—a mere sop, if you

will—enacted by Congress to placate a constituency.

     ANDERSON, Circuit Judge, concurring in part and dissenting in
part:

     With respect to Faragher's Title VII sexual harassment claim

against the City, I agree with Judge Barkett that the district

court should be affirmed.         I agree with much of what is said in

Judge Barkett's opinion.     I agree with Judge Barkett that the City

was appropriately found liable pursuant to the theory of "direct

liability."     In addition to the facts pointed out by Judge Barkett

relating   to    the   severity    and   pervasiveness   of   the   conduct

constituting a hostile environment, I would rely upon the testimony

regarding the intermediate supervisor, Gordon.           When plaintiffs

complained to him, he indicated that the City did not care.              I

think this evidence of the City's lack of concern also supports the

district court's finding of constructive notice.

     I also agree with Judge Barkett that the City could be liable

under a theory of "indirect liability," i.e., pursuant to the

agency principles upon which our previous hostile environment cases

have relied.     I need not decide the threshold level of authority

which a supervisor must possess in order to impose liability on the

employer under these principles.         For example, I need not decide

that every supervisor with some authority relating to personnel can
impose liability on the employer.                       It is sufficient for the

disposition of this case, in my judgment, that Terry was endowed by

the City with sufficient authority to impose liability on the City.

The City placed Terry in charge of this particular workplace and in

charge of the plaintiffs and similarly situated employees.                                  The

following facts support the conclusion that Terry was endowed with

"virtually unchecked authority over the work environment."1                                 The

City       left    Terry    wholly     unsupervised      with    respect          to   Terry's

management          of    the    workplace    including       the      setting         of   its

environment;             the City gave Terry no effective instructions with

respect to its sexual harassment policy or any other policy related

to the work environment;                and the City did not disseminate its

policy       against       sexual     harassment   to    plaintiffs          or    similarly

situated employees.                 Having thus endowed Terry with complete

authority to set the workplace environment, I have no difficulty

concluding that Terry's conduct in determining the nature of the

work environment was within the scope of his authority, or at least

that       he     was    aided   in    the   actions     he     took    by    the       agency

relationship.2




       1
        Judge Barkett at ____ (M/S at 10).
       2
      I need not decide whether the foregoing facts support
agency liability under the scope-of-employment prong or under the
aided-in-accomplishing-the-tort-by-the-agency-relationship prong
or both. As suggested by Judge Barkett's analysis, I suspect the
analysis is similar under either prong.